Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR 3045441 in view of Koch et al. (US 2007/0031529).
FR 3045441 is in French.  However, Ougier et al. (US 2018/0370074) is an English equivalent thereof.  Therefore, reference is made in Ougier et al. (US 2018/0370074) to show what FR 3045441 discloses.  Ougier et al. (US 2018/0370074) discloses an apparatus for forming a coextruded strip of a first compound A and a second compound B (fig. 6), the apparatus comprising:
a first extruder e1 in fluid communication with a first gear pump p1, p2 for processing a first compound A; and
a second extruder e2 in fluid communication with a second gear pump p3, p4 for processing a second compound B, wherein an outlet from the first gear pump p1, p2 is in fluid communication with a first channel 34 of a coextrusion nozzle 30, and an outlet from the second gear pump p3, p4 is in fluid communication with a second channel 35 of the coextrusion nozzle 30, wherein the first and second compounds are joined under pressure in a coextrusion zone (downstream of insert 38) in a nozzle 30 (fig. 6; the nozzle in figs. 1 and 4-6 are the same, and thus the nozzle element numbering applies to all the figures; [0011], [0048]);
(Claim 2) wherein the coextrusion nozzle 30 has an insert 38 which divides the nozzle into a first and second passageway 34, 35, wherein the first and second passageways 34, 35 are separate at a nozzle inlet (upstream end of nozzle 30) (figs. 1, 4-6);
(Claim 3) wherein the coextrusion nozzle 30 has an insert 38 which divides the nozzle 30 into a first and second passageway 34, 35, wherein the first and second passageways 34, 35 join together downstream of a distal end (downstream end) of the insert 38 (figs. 1 and 4-6);
(Claim 4) wherein the coextrusion zone is located between a distal end (downstream end) of an insert 38 and a nozzle die 31 (figs. 1 and 4-6);
(Claim 5) wherein an insert 38 has a distal end (downstream end) for positioning adjacent a die outlet 31 of the coextrusion nozzle 30 (figs. 1 and 4-6);
(Claim 6) wherein the distal end has an elongated flat portion (the insert 38 is wedge-shaped and thus the downstream distal end of insert 38 is elongated in a width direction and has a straight (flat) downstream end; figs. 1 and 4-6);
(Claim 7) wherein the a ratio of the a volume of compound A to the a volume of compound B is varied by changing the a ratio of the a speed of the first gear pump to the second gear pump ([0011], each extruder includes a gear pump wherein adjusting the speed of a pump varies the proportion of one material relative to another during manufacture of the multiple compound coextrusion; note that varying the proportion varies the volume, and thus there are volume ratios and speed ratios since the speeds vary the proportion/volume);
(Claim 8) wherein a ratio of a speed of the first gear pump to the second gear pump may be varied during operation of the apparatus ([0011], each extruder includes a gear pump wherein adjusting the speed of a pump varies the proportion of one material relative to another during manufacture of the multiple compound coextrusion; note that varying the proportion varies the volume, and thus there are volume ratios and speed ratios since the speeds vary the proportion/volume); and
(Claim 10) wherein an insert has a rectangular cross-sectional shape (the insert 38 is wedge- shaped and thus has a rectangular cross-sectional shape; figs. 1 and 4-6).
However, FR 3045441 does not disclose the nozzle being mounted on a rotatable head that is rotatable about a Z axis.
Koch et al. (US 2007/0031529) discloses an apparatus for forming a strip (fig. 5), the apparatus including an extrusion nozzle, wherein the nozzle is mounted on a rotatable head 130 that is rotatable about a Z axis in order to accurately apply the strip to a tire building surface (fig. 5; paragraphs [0045] and [0053)).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of FR 3045441 with a rotatable head, as disclosed by Koch et al. (US 2007/0031529) because such a modification is known in the art and would provide an alternative configuration known to be operable in the art for accurately applying the strip to a tire building surface.
As to claim 9, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the insert to be removable because the mere fact that a given structure is integral does not preclude its consisting of various elements, Howard et al. v. Detroit Stove Works, 150 U.S. 164.
As to claim 11, Koch et al. (US 2007/0031529) further disclose that the strip is applied in a continuous manner to a tire building machine to build a tire component ([0053], rubber applied to tire building surface).
As to claim 12, Koch et al. (US 2007/0031529) further discloses (fig. 5) a channel 126 from the outlet from a first gear pump 103 (paragraph [0045]) being routed into the rotatable head 130, wherein the first channel 126 has a portion (downstream end of channel 126) that is aligned with a vertical direction (along Z axis) prior to entering an inlet 134 of the rotatable head 130, such that extrusion material changes direction prior to entering the rotatable head 130 to enable the flow to remain unaffected by the rotation of the rotatable head 130 and to prevent extrusion material curling or other undesirable non-uniform flow since rubber or elastomers have memory (paragraph [0046]). It would have been further obvious to one of ordinary skill in the art, at the time the invention was made, to further modify each first and second channel (for each compound/extrusion material) with a channel, as recited by Koch et al. (US 2007/0031529), because it is known in the art that a channel from the output of gear pump can be routed into the rotatable head, wherein the flow passageway has a portion that is aligned with the vertical direction prior to entering the rotatable head, as recited by Koch et al. (US 2007/0031529) and because such a modification enables extrusion material to change direction prior to entering the rotatable head to enable the flow to remain unaffected by the rotation of the rotatable head and prevents extrusion material curling or other undesirable non-uniform flow since rubber or elastomers have memory.
As to claim 13, FR 3045441 further discloses that the first and second passageways 34, 35 decrease in area (figs. 1 and 4-6). Koch et al. (US 2007/0031529) further discloses that an extrusion nozzle includes a flow passageway 160 in the rotatable head 130 which decreases in area towards a nozzle outlet orifice 162 (figs. 6-7; paragraph [0048]). It would have been further obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the first and second passageways to decrease in area in the rotatable head because decreasing passageways in an extrusion nozzle is known in the art, as disclosed by FR 3045441 and Koch et al. (US 2007/0031529), and would provide an alternative configuration for the passageways in the rotatable head.
As to claim 14, FR 3045441 further discloses the first and second passageways 34, 35 being angled at an angle with respect to a horizontal axis (figs. 4, 6). It would have been further obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the angle of the first and second passageways to be in the range of 30 to 80 degrees, because such angles would have been found in finding operable angles which enable the apparatus to operable as intended.  Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 15-20 of copending Application No. 16/225,100 in view of Koch et al. (US 2007/0031529).
Claims 10-12 and 15-20 of copending Application No. 16/225,100 substantially disclose all the limitations of instant claims 1-11, except for a rotatable head and the limitations of claims 12 and 13.
Koch et al. (US 2007/0031529) is applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of claims 10-20 of copending Application No. 16/225,100 with a rotatable head, as disclosed by Koch et al. (US 2007/0031529) because such a modification is known in the art and would provide an alternative configuration known to be operable in the art for accurately applying the strip to a tire building surface.
As to claim 12, Koch et al. (US 2007/0031529) further discloses (fig. 5) a channel 126 from the outlet from a first gear pump 103 (paragraph [0045]) being routed into the rotatable head 130, wherein the first channel 126 has a portion (downstream end of channel 126) that is aligned with a vertical direction (along Z axis) prior to entering an inlet 134 of the rotatable head 130, such that extrusion material changes direction prior to entering the rotatable head 130 to enable the flow to remain unaffected by the rotation of the rotatable head 130 and to prevent extrusion material curling or other undesirable non-uniform flow since rubber or elastomers have memory (paragraph [0046]).  It would have been further obvious to one of ordinary skill in the art, at the time the invention was made, to further modify each of the first and second channels with a channel, as recited by Koch et al. (US 2007/0031529), because it is known in the art that a channel from the output of gear pump can be routed into the rotatable head, wherein the flow passageway has a portion that is aligned with the vertical direction prior to entering the rotatable head, as recited by Koch et al. (US 2007/0031529) and because such a modification enables extrusion material to change direction prior to entering the rotatable head to enable the flow to remain unaffected by the rotation of the rotatable head and prevents extrusion material curling or other undesirable non-uniform flow since rubber or elastomers have memory.
	As to claim 13, Koch et al. (US 2007/0031529) further discloses that the extrusion nozzle includes a flow passageway 160 in the rotatable head 130 which decreases in area towards a nozzle outlet orifice 162 (figs. 6-7; paragraph [0048]).  It would have been further obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the first and second passageways to decrease in area in the rotatable head because decreasing passageways in an extrusion nozzle is known in the art, as disclosed by Koch et al. (US 2007/0031529), and would provide an alternative configuration for the passageways.
This is a provisional nonstatutory double patenting rejection.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 15-20 of copending Application No. 16/225,100 in view of Koch et al. (US 2007/0031529) and FR 3045441.
Claims 10-12 and 15-20 of copending Application No. 16/225,100 substantially disclose all the limitations of instant claim 14, except for a rotatable head and the limitations of claim 14.
Koch et al. (US 2007/0031529) and FR 3045441 are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of claims 10-20 of copending Application No. 16/225,100 with a rotatable head, as disclosed by Koch et al. (US 2007/0031529) because such a modification is known in the art and would provide an alternative configuration known to be operable in the art for accurately applying the strip to a tire building surface.
As to claim 14, FR 3045441 further discloses the first and second passageways 34, 35 being angled at an angle with respect to a horizontal axis (figs. 4, 6).  It would have been further obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the angle of the first and second passageways to be in the range of 30 to 80 degrees, because such angles would have been found in finding operable angles which enable the apparatus to operable as intended.  Furthermore, see dimension case law above.
This is a provisional nonstatutory double patenting rejection.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/596,873 in view of Koch et al. (US 2007/0031529) and FR 3045441.
Claims 1-8 of copending Application No. 16/596,873 substantially disclose all the limitations of instant claims 1-6 and 8-9, except for a first and second channel of the nozzle, a rotatable head and the limitations of claims 7 and 10-14.
Koch et al. (US 2007/0031529) and FR 3045441 are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of claims 1-8 of copending Application No. 16/596,873 with a first and second channel, as recited by FR 3045441, because such a modification is known in the art and would provide an alternative configuration for the nozzle known to be operable in the art; and to further modify the apparatus with a rotatable head, as disclosed by Koch et al. (US 2007/0031529) because such a modification is known in the art and would provide an alternative configuration known to be operable in the art for accurately applying the strip to a tire building surface.
FR 3045441 discloses the limitations of claims 7 and 10, as mentioned above.  Koch et al. (US 2007/0031529) disclose the limitations of claim 11, as mentioned above.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus with such limitations because such modifications are respectively known in the art, as recited by Koch et al. (US 2007/0031529) and FR 3045441, and would provide an alternative configuration for the apparatus known to be operable in the art.
As to claim 12, Koch et al. (US 2007/0031529) further discloses (fig. 5) a channel 126 from the outlet from a first gear pump 103 (paragraph [0045]) being routed into the rotatable head 130, wherein the first channel 126 has a portion (downstream end of channel 126) that is aligned with a vertical direction (along Z axis) prior to entering an inlet 134 of the rotatable head 130, such that extrusion material changes direction prior to entering the rotatable head 130 to enable the flow to remain unaffected by the rotation of the rotatable head 130 and to prevent extrusion material curling or other undesirable non-uniform flow since rubber or elastomers have memory (paragraph [0046]).  It would have been further obvious to one of ordinary skill in the art, at the time the invention was made, to further modify each of the first and second channels with a channel, as recited by Koch et al. (US 2007/0031529), because it is known in the art that a channel from the output of gear pump can be routed into the rotatable head, wherein the flow passageway has a portion that is aligned with the vertical direction prior to entering the rotatable head, as recited by Koch et al. (US 2007/0031529) and because such a modification enables extrusion material to change direction prior to entering the rotatable head to enable the flow to remain unaffected by the rotation of the rotatable head and prevents extrusion material curling or other undesirable non-uniform flow since rubber or elastomers have memory.
As to claim 13, Koch et al. (US 2007/0031529) further discloses that the extrusion nozzle includes a flow passageway 160 in the rotatable head 130 which decreases in area towards a nozzle outlet orifice 162 (figs. 6-7; paragraph [0048]).  It would have been further obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the first and second passageways to decrease in area in the rotatable head because decreasing passageways in an extrusion nozzle is known in the art, as disclosed by Koch et al. (US 2007/0031529), and would provide an alternative configuration for the passageways.
As to claim 14, FR 3045441 further discloses the first and second passageways 34, 35 being angled at an angle with respect to a horizontal axis (figs. 4, 6). It would have been further obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the angle of the first and second passageways to be in the range of 30 to 80 degrees, because such angles would have been found in finding operable angles which enable the apparatus to operable as intended. Furthermore, see dimension case law above.
This is a provisional nonstatutory double patenting rejection.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-26 of copending Application No. 17/008,073 in view of Koch et al. (US 2007/0031529) and FR 3045441.
Claims 16-26 of copending Application No. 17/008,073 substantially disclose all the limitations of instant claim 1, except for a first and second channel of the nozzle and the rotatable head being rotatable about a Z axis.  Claims 16-26 of copending Application No. 17/008,073 do not disclose the limitations of claims 2-14.
Koch et al. (US 2007/0031529) and FR 3045441 are applied as above.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the apparatus of claims 16-26 of copending Application No. 17/008,073 with a first and second channel, as recited by FR 3045441, because such a modification is known in the art and would provide an alternative configuration for the nozzle known to be operable in the art; and to further modify the rotatable head to be rotatable about a Z axis, as disclosed by Koch et al. (US 2007/0031529) because such a modification is known in the art and would provide an alternative configuration known to be operable in the art for accurately applying the strip to a tire building surface.
FR 3045441 discloses the limitations of claims 2-8 and 10, as mentioned above.  Koch et al. (US 2007/0031529) disclose the limitations of claim 11, as mentioned above.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the apparatus with such limitations because such modifications are respectively known in the art, as recited by Koch et al. (US 2007/0031529) and FR 3045441, and would provide an alternative configuration for the apparatus known to be operable in the art.
As to claim 9, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the insert to be removable because the mere fact that a given structure is integral does not preclude its consisting of various elements, Howard et al. v. Detroit Stove Works, 150 U.S. 164.
As to claim 12, Koch et al. (US 2007/0031529) further discloses (fig. 5) a channel 126 from the outlet from a first gear pump 103 (paragraph [0045]) being routed into the rotatable head 130, wherein the first channel 126 has a portion (downstream end of channel 126) that is aligned with a vertical direction (along Z axis) prior to entering an inlet 134 of the rotatable head 130, such that extrusion material changes direction prior to entering the rotatable head 130 to enable the flow to remain unaffected by the rotation of the rotatable head 130 and to prevent extrusion material curling or other undesirable non-uniform flow since rubber or elastomers have memory (paragraph [0046]).  It would have been further obvious to one of ordinary skill in the art, at the time the invention was made, to further modify each of the first and second channels with a channel, as recited by Koch et al. (US 2007/0031529), because it is known in the art that a channel from the output of gear pump can be routed into the rotatable head, wherein the flow passageway has a portion that is aligned with the vertical direction prior to entering the rotatable head, as recited by Koch et al. (US 2007/0031529) and because such a modification enables extrusion material to change direction prior to entering the rotatable head to enable the flow to remain unaffected by the rotation of the rotatable head and prevents extrusion material curling or other undesirable non-uniform flow since rubber or elastomers have memory.
As to claim 13, Koch et al. (US 2007/0031529) further discloses that the extrusion nozzle includes a flow passageway 160 in the rotatable head 130 which decreases in area towards a nozzle outlet orifice 162 (figs. 6-7; paragraph [0048]).  It would have been further obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the first and second passageways to decrease in area in the rotatable head because decreasing passageways in an extrusion nozzle is known in the art, as disclosed by Koch et al. (US 2007/0031529), and would provide an alternative configuration for the passageways.
As to claim 14, FR 3045441 further discloses the first and second passageways 34, 35 being angled at an angle with respect to a horizontal axis (figs. 4, 6).  It would have been further obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the angle of the first and second passageways to be in the range of 30 to 80 degrees, because such angles would have been found in finding operable angles which enable the apparatus to operable as intended.  Furthermore, see dimension case law above.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the Examiner has not established a prima facie case of obviousness as Ougier teaches away from using gear pumps as recited in claim 1 (“a first gear pump” and “a second gear pump”).  For example, Ougier provides that its apparatus including twin-screw pumps is “the solution” to “a gear pump[ | apparatus of the prior art (FIG. 6).” Id. at [0048]; see also id.  (“This problem is solved in the case of a twin-screw extruder”).  Further, Ougier discourages the use of gear pumps in its extrusion apparatus:
By contrast, the mean shearing [of gear pumps] would be 4 times higher and, in
practice, the flow rate values would need to be limited to 5 kg/min in order to limit
the heating-up which is liable to degrade or even vulcanize a raw elastomer
compound. Furthermore, the gear pump implies lateral leakages or difficulty in
achieving seailing at the edges of the pinions given the operating pressures. This problem is solved in the case of a twin-screw extruder since only the intake-side chamber is sealed with respect to the outside (at the geared-motor end). 
Id. One of ordinary skill in the art would not contravene the explicit teachings of Ougier and substitute twin-screw pumps with gear pumps.  As a result, Ougier would have led one in ordinary skill in the art in a direction divergent from the path that was taken by Applicants.  Accordingly, it would not have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the apparatus as shown in FIG. 6 (“illustrates a coextrusion apparatus using gear pumps of the prior art’) of Ougier to arrive at the claimed invention. Id. at [0048].
The Examiner respectfully disagrees.  While the gear pumps embodiment is not preferred by Ougier, it is STILL known in the prior art.  While there may be issues with the gear pumps embodiment, Ougier does not disclose that it is inoperable, as it was used in the prior art.  The embodiments to the twin screw pumps and the gear pumps will have pros and cons. But that does not negate that twin screw pumps and gear pumps are known alternatives.  Ougier improves upon the gear pumps embodiment with twin screw pumps embodiment.  However, a step backwards in the art is still obvious.
Applicant argues that one of ordinary skill in the art would not be reasonably motivated to combine Ougier with Koch as Koch describes an apparatus using gear pumps. Koch at [0045].
	The Examiner respectfully disagrees.  Koch at [0045] discloses “The applicator apparatus 100  has a mounting flange 102 for connecting to a rubber pumping means 103, such as an extruder, gear pump, gear pump-extruder, or other rubber injector (not shown)”.  Thus, Koch discloses that various means for supplying extrusion material are known in the art including a “gear pump-extruder”.  Therefore, there is reasonable motivation to combine Ougier with Koch because both Ougier (fig. 6, as mentioned above) and Koch disclose that using gear pump-extruders.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744